ORDER DENYING TRANSFER
Sarah S. Vance, Chair
Before the Panel: Defendant Government Employees Insurance Company (GEICO) moves under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Eastern District of New York. This litigation consists of 149 actions pending in two districts, as listed on Schedule A. All plaintiffs oppose centralization of these actions.
On the basis of the papers filed and hearing session held, we conclude that centralization is not necessary for the convenience of the parties and witnesses or to further the just and efficient conduct of the litigation. These actions share allegations that GEICO fails to pay its telephone claim representative (TCR) employees wages for overtime in violation of the Fair Labor Standards Act. But the disparate procedural posture of these cases suggests that centralization would not result in an efficient outcome for this litigation. The 148 actions pending in the Eastern District of New York stem from the decertification of a collective action that has been pending since 2009. See Harper v. GEICO, C.A. No. 2:09-2254 (E.D.N.Y.). The parties to that action engaged in common discovery and pretrial motions practice, and a trial in Harper was scheduled to begin in September 2016. That action, along with the 148 actions that stem from it, now has been stayed pending mediation among all the Eastern District of New York plaintiffs and GEICO. In contrast, the Eastern District of Virginia Clinton action is in its nascent stages.
*1335GEICO argues that a decision on certification of a collective action in the Eastern District of Virginia Clinton action could conflict with the decertification ruling in the Harper action. But Clinton proposes a much narrower collective class of TCRs limited to GEICO’s .Virginia Beach, Virginia location, than the decertified Harper action, which proposed a collective class of all TCRs employed by GEICO nationwide. Further, while Clinton will require pretrial motion practice regarding certification of a collective class, the individual actions in the Eastern District of New York will not, further increasing the procedural disparity among the actions. Given the advanced state of proceedings in those individual actions, that all actions are before two judges, and that there are only two groups of plaintiffs’ counsel in all actions, informal coordination of the new Eastern.District of Virginia action with the actions pending in the Eastern District of New York is feasible and a preferable alternative to centralization. See In re: Dollar Tree Stores, Inc., Fair Labor Standards Act (FLSA) & Wage & Hour Litig., 829 F.Supp.2d 1376, 1377 (J.P.M.L. 2011).
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A
MDL No. 2746 — IN RE: GEICO TELEPHONE CLAIM REPRESENTATIVES FAIR LABOR STANDARDS ACT (FLSA) AND WAGE AND HOUR LITIGATION
Eastern District of New York
ALGEA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01787
AULOV v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01788
SCHOLL v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01807
TENNENT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01809
BEHM v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01816
BERNARD v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01817
BROUSSARD v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01827
DAVIS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01834
DANIELS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01854
BUTCHER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01860
CARACCIOLA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01863
CLINE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01874
BANK v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01970
CARR v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01971
CHAMBERS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01972
COPELAND v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01974
*1336CURRAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY CA. No. 2:16-01976
CROSBY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01977
DAVIS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01981
DEGOUVILLE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01983
BOARD v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01990
DEAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-01991
DEODENE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02076
EVANS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02078
FLOYD v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02081
FULLER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02088
GRIFFITH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02084
HARVIN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02086
HATTON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02088
HAYES v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02092
BAKER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02127
EISENBERG v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02129
IEZZA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02131
JACOBS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02132
JEDLICA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02135
JOHNSON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02136
KELLY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02138
KUEHL v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02140
KUROV v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02142
LAUER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02147
PICKETT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02160
DRAPER MALLORY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02160
HER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02161
HERNANDEZ v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02162
HOYT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02168
*1337HUNT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02169
McCORMICK v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02173
MECABE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02174
SAUNDERS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02181
CALDERON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02200
McFADDEN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02202
FELICIANO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02237
FIGERT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02242
HARRIS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02246
HODGES v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02248
HARNED v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02306
HUFF v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02308
HUTTO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02310
LUPO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02341
MAGUIRE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02344
MARLAR v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02347
MATTHEWS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02351
McCarthy v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02352
MORROW v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02355
NYILAS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02358
PATTERSON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02361
BENJAMIN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02406
BOWLIN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02415
MYERS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02416
PELLER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No, 2:16-02421
NELSON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02423
RAK v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02424
ROBERTS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02426
ROSS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02428
*1338JOSEPH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, CA. No. 2:16-02443
LEWIS-LAROSSA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02444
MADISON-CONNER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02446
MORALES v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02448
SCOTT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02451
SIMPKIN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02667
SKELTON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02701
SMITH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02702
SMITH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02704
SMITH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02705
KIRKLAND v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02734
McCUMBER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02736
SOMRA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02738
SPENCER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02739
SULLIVAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02761
TANNER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02764
TORRES v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02766
VAN ORDEN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02767
VELEZ v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02768
VOTTO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02776
WAISOME v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02778
WARD v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02779
WELDON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02782
SCHOTT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02832
BANWARTH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02882
ERDODY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02884
HILL v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02886
ISAAC v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02887
KNOECK v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02889
*1339RUTH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02891
SIMMONS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02898
TRUONG v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02900
WEST v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02902
WHITELY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02903
WILLIAMS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02904
WILLIAMS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02912
WINTERS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02915
WRIGHT v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02916
YOUNG v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No 2:16-02917
ZINNO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02918
RICKARDS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02962
POTTINGER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-02965
MIDDLEBROOKS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03003
MULLINS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03005
NAZARI v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03007
AKERS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03030
ANDERSON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03031
DUBE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03032
GREER v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03041
HERNANDEZ v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03044
KEGHLIAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03046
RILEY DIXON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03047
NESMITH v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03055
NOMIKOS v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03056
OBLAK v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03088
RODRIGUEZ v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03091
ROMERO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03104
SALIM v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03106
*1340TILLMAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, CA. No. 2:16-03109
YANCEY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03111
FORESMAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03194
ACOSTA v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03196
HOFFMAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03198
McDonald v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03200
ATKINSON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03204
MICHALIC v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03280
MORGAN v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03281
NANCE v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A No. 2:16-03286
O’MALLEY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A No. 2:16-03289
RAMSEY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03304
MAY v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03307
SOTO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03308
WHIDDON v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03309
DOLFO v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-03312
Eastern District of Virginia
CLINTON, ET AL. v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, C.A. No. 2:16-00430